DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-14 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Molyneaux et al., US 2015/0123965, in view of Horovitz et al., US 2011/0298922.

In Reference to Claims 13 and 23-25
	Molyneaux et al. teaches an interactive game system, a non-transitory computer program, and a computer-implemented method (Fig. 2, 5 and Par. 39-40 and 42-43) of creating a virtual game environment/scene from physical objects which includes an interactive game system including a capturing device, a display adapted to show image data captured by the capturing device, data storage adapted to store captured data, and programming instructions for the processor, and a processor programmed to directly or indirectly interact with the capturing device or act on image data received directly or indirectly from the capturing device (Fig. 2 and Fig. 5, see also Par. 10-12, 22, and 39-46 which teaches a game system with a capturing device including cameras, and data storage, and display for holding captured data and programming instructions for the 
	Further, Molyneaux et al. teaches where the building blocks used to construct the virtual toy construction model may be chosen based on various rules, such as being based on the size, color, or shape of the objects (Par. 37). However, Molyneaux et al. does not explicitly teach wherein the virtual toy construction elements correspond to physical toy construction elements of a toy construction system, and the virtual toy construction model is created such that the relative size of the virtual toy construction elements relative to the virtual toy construction model corresponds to the relative size of the corresponding physical toy construction elements relative to the physical objects.
	Horovitz et al. teaches a computer system for scanning a physical object to extract a representation of the physical object made of toy bricks for use in a game environment (Abstract, Fig. 3-4 and 12-13B) where the virtual toy construction elements correspond to physical toy construction elements of a toy construction system (Par. 24 “LEGO”), and the virtual toy construction model is created such that the relative size of the virtual toy construction elements relative to the virtual toy construction model corresponds to the relative size of the corresponding physical toy construction elements relative to the physical objects (Fig. 13A and 13B Par. 56 and 91. Where the physical objects are composed of physical construction bricks and their corresponding virtual objects are also composed of bricks where the brick sizes are same relative to the brick sizes in the scanned objects).

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Molyneaux et al. to use brick sizes in creating the virtual toy construction models that correspond to a physical construction toy and use corresponding brick sizes as taught by Horowitz et al.

	In Reference to Claim 14
	Molyneaux et al. teaches where the capturing device, data storage, processor and display are integrated in a single mobile device, such as a tablet computer, a portable computer, or a mobile phone (Par. 39).

Claims 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Molyneaux et al., US 2015/0123965, in view of Horovitz et al., US 2011/0298922 and Wright et al., US 2012/0306853.

In Reference to Claim 1
Molyneaux et al. teaches a method of creating a virtual game environment/scene from physical objects, the method comprising selecting one or more physical objects, 
Further, Molyneaux et al. teaches where physical properties of the physical model as mapped to corresponding locations of the virtual toy construction models (Par. 37 where virtual objects can be given similar size shape and color to their physical counterparts) However, Molyneaux et al. does not teach, wherein the virtual toy construction elements correspond to physical toy construction elements of a toy construction system, and the virtual toy construction model is created such that the relative size of the virtual toy construction elements relative to the virtual toy construction model corresponds to the relative size of the corresponding physical toy construction elements relative to the physical objects, or where the game controlling elements comprise animated properties attributed to locations in the virtual model according to the information on the physical properties of the physical objects in the corresponding locations of the physical model.
Wright et al. teaches a system for adding attributes to virtual representations of real world objects which teaches game controlling elements comprise animated properties attributed to locations in the virtual model according to the information on the physical properties of the physical objects in the corresponding locations of the physical model (Fig. 3-5 and Par. 40-41 and Par. 49-51 which teaches that based on characteristics such as shape or color imparting gameplay controlling, i.e. “sharp” or “hot,” characteristics to particular virtual objects modeled from real world counterparts. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of Molyneaux et al. to include animated depiction of determined game controlling elements in the virtual models as taught by Wright et al. in order to increase the enjoyment of the user by allowing the virtual objects used in the game to have interesting game properties that inform the user gameplay and have those properties be clearly represented visually such as by flames in order to remind the user of the properties.
	Horovitz et al. teaches a computer system for scanning a physical object to extract a representation of the physical object made of toy bricks for use in a game environment (Abstract, Fig. 3-4 and 12-13B) where the virtual toy construction elements correspond to physical toy construction elements of a toy construction system (Par. 24 “LEGO”), and the virtual toy construction model is created such that the relative size of the virtual toy construction elements relative to the virtual toy construction model corresponds to the relative size of the corresponding physical toy construction elements relative to the physical objects (Fig. 13A and 13B Par. 56 and 91. Where the physical objects are composed of physical construction bricks and their corresponding virtual objects are also composed of bricks where the brick sizes are same relative to the brick sizes in the scanned objects).
	It would be desirable to modify the system of Molyneaux et al. to use brick sizes in creating the virtual toy construction models that correspond to a physical construction toy and use corresponding brick sizes as taught by Horowitz et al. in order to increase 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of Molyneaux et al. to include animated depiction of determined game controlling elements in the virtual models as taught by Wright et al, and to modify the system of Molyneaux et al. to use brick sizes in creating the virtual toy construction models that correspond to a physical construction toy and use corresponding brick sizes as taught by Horowitz et al..

In Reference to Claim 5
Molyneaux et al. teaches where the capturing device includes a ranging/depth-sensitive camera adapted for capturing three-dimensional image data (Par. 11).

In Reference to Claim 6
Molyneaux et al. teaches wherein the scanning includes targeting the physical model with the capturing device using an augmented reality display of the targeted scene (Par. 16).

In Reference to Claim 7
Molyneaux et al. teaches where the scanning includes moving the capturing device around the physical model while capturing a series of images from different points of view (Par. 13).

In Reference to Claim 8
Molyneaux et al. teaches where the one or more physical properties are one or more linear dimensions, shape and/or color (Par. 37).

In Reference to Claim 9
Molyneaux et al. teaches where the information on the pre-determined physical properties is linked to locations in the digital three-dimensional representation corresponding to the location of the associated physical objects (Fig. 4 and Par. 37 which teaches recreating the environment including the location. See also Par. 34-35 which further teaches tracking the locations of real world objects and using this to determine the corresponding locations of virtual objects).

In Reference to Claims 10
Molyneaux et al. teaches recognizing at least one of the physical objects as a known physical object; and creating the virtual model responsive to the recognized physical object (Par. 21, 23 and 28-29 which teaches recognizing a particular real-world object and replacing it with a particular virtual object based on a set of user or application defined rules). Further Molyneaux et al. teaches using virtual toy construction models (Par. 37 as described above).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to use virtual toy construction models from one embodiment with the rule based object mapping of the other embodiment in order to increase the enjoyment of 

In Reference to Claim 11
Molyneaux et al. teaches wherein creating the virtual toy construction model responsive to the recognized physical object comprises creating the virtual toy construction model as a representation of a modified scene, the modified scene corresponding to the physical model of the game environment/scene with the recognized physical object being removed; and wherein defining game controlling elements comprises: creating a virtual object associated with the recognized physical object; and placing a representation of the created virtual object in the created virtual game environment (Par. 23 which teaches that the recognized bottle is removed from the virtual environment and replaced with the determined virtual object, rather than simply overlayed).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Molyneaux et al., US 2015/0123965, Horovitz et al., US 2011/0298922, Wright et al., US 2012/0306853, further in view of thief.fandom.com webpage “Water Arrow” (Thief).

In Reference to Claims 2-3
Molyneaux et al. as modified by Wright et al. teaches where virtual objects have animated properties (Such as being on fire) as described above in reference to Claim 1. 
Thief teaches a virtual game environment where animated properties evolve during the course of the game, or evolve conditioned on actions in the course of the game “Page 1 Usage: extinguishing torches” and page 2 under “Dousing Fires” which teaches game actions which can cause fiery or flaming objects such as a torch to be extinguished and no longer on fire).
It would be desirable to modify the method of Molyneaux et al. Horovitz et al., and Wright et al. to include evolving animated properties as taught by Thief in order to increase the enjoyment of the user by allowing them to engage more complex play experiences which modify the virtual objects in the environment through play.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of Molyneaux et al. and Wright et al. to include evolving animated properties as taught by Thief.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Molyneaux et al., US 2015/0123965, Horovitz et al., US 2011/0298922, Wright et al., US 2012/0306853, further in view of Webopedia webpage “game level” (Webopedia).

In Reference to Claim 12
Molyneaux et al. teaches a method of playing an interactive game in a cyclic manner, each cycle comprising creating a virtual game environment/scene from physical objects according to claim 1 (See above in reference to Claim 1); Further, 
Webopedia teaches in a game application playing one or more game segments in the virtual game environment/scene; and in response to the outcome of the game play, initiating a new cycle (Where Webopedia teaches the concept of “game levels” where a user plays in a game environment until they complete a desired task or goal in gameplay at which point they advance to a new game environment).
It would be desirable to modify the method of Molyneaux et al., Horovitz et al. and Wright et al. to include the concept of advancing game levels as taught be Webopedia in order to increase the enjoyment of the user by providing a sense of advancement and encouraging them to generate new virtual environments for play periodically in order to better hold user interest.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of Molyneaux et al., Horovitz et al., and Wright et al. to include the concept of advancing game levels as taught be Webopedia.

Response to Arguments
Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive. Regarding arguments in reference to Claims 13, and 23-25, directed towards Molyneaux et al. with respect to the newly added claim limitation “each physical object having associated with it a three- dimensional digital representation including one or more attributes of the physical object.” Examiner notes that additional portions of Molyneaux et al. were previously cited with respect to the claim limitation “physical properties.” Specifically see the citation “See also Par. 37 which teaches matching size color and shape.” This was then specifically referenced with respect to the game-controlling elements being defined according to the information on the pre-determined physical properties. As such, in the examiner’s opinion, Molyneaux et al. teaches the newly added limitations with respect to the teaching of, for example, matching color in Par. 37. 
Further, examiner notes that independent Claims 24 and 25 have not even been amended to include new limitations that for the basis of applicant’s arguments with respect to Molyneaux et al.
Regarding arguments in reference to Claim 1, directed towards Molyneaux et al., with respect to the newly added limitation “each physical object having associated with it a three-dimensional digital representation including one or more attributes of the physical object.” These arguments are not considered persuasive for similar reasons as described above in reference to Claims 13 and 23-25.
Regarding arguments in reference to Claim 1 against Wright, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As noted above, Molyneaux et al. teaches defining game controlling elements made of blocks based on physical properties of physical objects such as color (Par. 37). Wright is then relied upon for teaching of the additional limitations of “animated properties” (E.g. a color of a virtual object is a game environment is associated with an animated property such as flames). Thus the combination of the game environment being rendered with blocks including color, and the color of the objects including animated properties. That Wright alone does not include all the necessary limitations does not show non-obviousness over the combination of Molyneaux et al. and Wright.
Finally with respect to arguments, in reference to Claim 1, in regard to Horovitz et al. applicant argues that Horovitz does not teach the creation of a “brickified” model of correspondingly sized bricks “which is not itself constructed from physical toy construction elements.” This is true. However, this language does not appear in the limitations of the claims, rather the claims recite scanning “one or more physical objects.” The physical toy constructions of Horovitz et al. certainly qualify as “physical objects,” and these physical objects are then translated into virtual objects composed of bricks of appropriately corresponding size. Further, Molyneaux et al. Par. 37 teaches that “rules may specify which building blocks (e.g. size, color, shape) to be used for an object based upon rules regarding object size, shape, and/or other suitable factors.” Suggesting that it would be reasonable to use particular sized blocks for certain types of objects. Thus in the examiners opinion, one of ordinary skill in the art would recognize that if the method of Molyneaux et al. where used to scan physical objects themselves .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715